COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


 EDDIE LERMA,                                   §
                                                              No. 08-12-00321-CV
                           Appellant,           §
                                                                Appeal from the
 v.                                             §
                                                              243rd District Court
                                                §
 BORDER DEMOLITION &                                        of El Paso County, Texas
 ENVIRONMENTAL, INC., A                         §
 TEXAS CORPORATION,                                             (TC# 2008-4555)
                                                §
                           Appellees.
                                                §

                                         O R D E R

       Appellee’s response of November 9, 2021, indicates Appellant, Eddie Lerma, may be
subject to bankruptcy proceedings from a December 18, 2017, filing. The court orders Appellant
to provide documentation he no longer is subject to any bankruptcy proceedings by November
19, 2021.
       IT IS SO ORDERED this 12th day of November, 2021.



                                            PER CURIAM

Before Rodriguez, C.J., Palafox and Alley JJ.